ORDER

PER CURIAM.
Mark Duffy (“Duffy”) appeals the final award of compensation, finding the Missouri Second Injury Fund (“Second Injury Fund”) hable for permanent partial disability benefits. Duffy alleges that the Labor and Industrial Relations Commission (“commission”) erred in finding the Second Injury Fund liable only for permanent partial disability benefits, when the evidence supported an award of permanent total disability benefits.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).